Court of Appeals No. 05-13-00882-CV
                                                        Trial Court Cause No. 2013-1-0007

                                                                          *
               STATE OF TEXAS                                                                 IN THE COUNTY COURT AT LAW


               VS.                                                        *
                                                                                                    GRAYSON COUNTY, TEXAS
                                                                          *

                                                                          *
               RANDY BRUCE TRAVIS                                                                             COURT AT LAW NO. 1

                                                                      ORDER


                                   OFFENSE ALLEGED:              Driving While Intoxicated BAC >=0.15
                                DEGREE OF OFFENSE:               Class A Misdemeanor
                     ALLEGED DATE OF OFFENSE:                    08/07/2012


                        In accordance with the Order of the Court of Appeals, Fifth District of Texas at Dallas, dated

               September 5, 2013, this court's "Protective Order Regarding Certain Evidence, and Findings of Fact and

               Conclusions of Law Relative Thereto," dated January 31, 2013, is VACATED as it relates to any

               evidence in the possession of the Texas Department of Public Safety.

                        The clerk of court is directed to transmit to the clerk of the Court of Appeals a certified copy of

               this Order.


                        IT IS SO ORDERED.


              SIGNED:             September 6, 2013.

                                                                          jS 3GE PRESIDING                    )

              Notice:        JOE BROWN                                   JOHN HOUSTON NIX
                             Grayson County District Attorney            Fax No. 903-868-2330
                             Fax No. 903-892-9933
                             Attorneyfor State                           LAWRENCE J. FRIEDMAN                     RECEIVED
                                                                         JASON H. FRIEDMAN                        Court of Appeals
                             KIMBERLY L. FUCHS                           Fax No. 972-788-2667
                             Fax No. (512)320-0167                                                                  SEP 1 0 2013
                             Attorney/or Texas DPS                       Attorneys for Defendant
                                                                                                                     Lisa Matz
                             LISA MATZ
                                                                                                                  Clerk, 5th District
                             Clerk of Court
                             Court of Appeals
                             Fifth District of Texas at Dallas
                             Via Email
                                                                              <-•«: m       {^A!1. LkJM'iii

                                           MMMliii
                                                                              2013 SEP -S An 9: 12
   TIRED COPY
CERTK                             ^ y                                               ,. .<      -.

Attest:                                                                           ;0U:!TV           •"'
WILMA BLACKSHEAR BUSH, County <$f$V
Grayson County, Texas            %Q\
    ^^•••J



                                                                           M^E
I    Wilma Bush                                 CERTIFIED MAIL,
     County Clerk, Grayson County                                                U.S. POSTAGE»RTNEY BOWES
     200 S. Crockett, Room 212A
     Sherman, Texas 75090-5958
                                                                                 £TE"°"$ 006.11°
                                                                                 0001383988SEP 06 2013
                                          701? giffeD D0D1 5t.lt, 5D75



                                  *, fl   Lisa Matz
                                          51 Court ofAppeals
                                          600 Commerce St., Second Floor
                                          Dallas, TX 75202

                                          2013-1-0007



                              »,,5202SSS3 i 000=4              W%hhHm*^^^nmn^\u^m